IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                              Assigned on Briefs July 10, 2007

               STATE OF TENNESSEE v. MICHAEL RAY BATES

                  Direct Appeal from the Circuit Court for Madison County
                            No. 05-206 Donald H. Allen, Judge



                  No. W2006-02492-CCA-R3-CD - Filed August 17, 2007


The appellant, Michael Ray Bates, was convicted in the Madison County Circuit Court of four
counts of selling one-half gram or more of cocaine and received an effective ten-year sentence to be
served in a community corrections program. Subsequently, the trial court revoked the appellant’s
community corrections sentence and ordered him to serve his ten-year sentence in confinement. On
appeal, the appellant challenges the revocation of his community corrections sentence and the
imposition of confinement. Upon review of the record and the parties’ briefs, we affirm the
judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which DAVID G. HAYES and THOMAS
T. WOODALL, JJ., joined.

Gregory D. Gookin, Jackson, Tennessee, for the appellant, Michael Ray Bates.

Robert E. Cooper, Jr., Attorney General and Reporter; Cameron L. Hyder, Assistant Attorney
General; James G. Woodall, District Attorney General; and Alfred L. Earls, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                            OPINION

                                     I. Factual Background

        The record reflects that the Madison County Grand Jury indicted the appellant for eight
counts of selling one-half gram or more of cocaine, a Class B felony. On December 5, 2005, the
appellant pled guilty to all eight counts, and the trial court merged four of the counts into the
remaining four. The trial court sentenced the appellant to concurrent sentences of ten years for each
conviction and ordered that he serve the sentences on community corrections. According to one of
the judgment forms, the trial court also ordered that the appellant complete a minimum of eight hours
of community service work each month, obtain an alcohol and drug assessment, pay two hundred
twenty dollars to the Jackson-Madison County Narcotics Unit within ninety days of the pleas, submit
to random monthly drug screens, maintain full-time employment, not be on probation or parole, and
pay one hundred dollars per month toward court costs and fines. In October 2006, the appellant’s
program supervisor alleged that the appellant had violated the conditions of his community
corrections sentence by (1) failing to obtain an alcohol and drug assessment, (2) completing only
nineteen hours of community service work; (3) failing to obtain full-time employment; (4) failing
to pay monthly court costs and fines; and (5) being arrested on October 11, 2006, and charged with
attempted murder. The trial court issued a violation warrant on October 12, 2006.

        At the appellant’s revocation hearing, Cindy Cooper from Madison County Community
Corrections testified that the appellant was placed in the community corrections program on
December 5, 2005, and that she became his second supervisor in April 2006. She said that the rules
for community corrections were explained to the appellant and that he signed a document stating he
understood the rules. Cooper stated that the trial court had ordered the appellant to obtain an alcohol
and drug assessment but that he never did. The appellant told Cooper that he had spoken with a
woman about obtaining an assessment but that the woman was “booked up and kind of busy.” The
appellant also had completed only nineteen hours of community service work since December 2005
and had failed to provide Cooper with verification of employment since February 2, 2006. Cooper
stated that the appellant used to be employed by Lane College but that she did not know if he was
currently employed. Finally, Cooper stated that the appellant had made payments toward his court
costs in an old case but that he “still owes the full balance on this one.” She said the appellant made
one-hundred-dollar payments towards his court costs in February 2006, March 2006, and September
2006 but had paid nothing else.

         On cross-examination, Cooper testified that although the appellant had made some payments
toward his court costs, the court clerk applied those payments toward one of his old cases. She stated
that she advised the appellant to complete eight hours of community service work each month and
that she gave him a schedule of available work on August 17, 2006. She acknowledged that the
appellant was serving a ten-year sentence and that he could resume working on completing his
community service hours. She stated that the appellant had not discussed his employment with her
since February 10, 2006, and that he never told her he was doing mechanic work. She said that the
appellant told her he was going to apply for disability payments due to his having a pacemaker and
that she asked him for verification of his application. However, he never gave it to her. Regarding
the appellant’s alcohol and drug assessment, Cooper said that she gave him the telephone numbers
for Maggie Bible at Pathways and for Jamie Hurst in Henderson and that the appellant said he tried
to call them. She stated that the appellant had always reported to her twice per month, that he had
passed two drug screens, and that he had paid fifteen dollars each month toward his supervision fees.
Cooper learned about the appellant’s arrest for attempted murder from his mother and said the charge
against him was later dismissed.

       The appellant testified that he was released from jail on December 6, 2005, and began
working for Lane College about one week later. In February 2006, Lane College ran a criminal
background check on the appellant, discovered that he had prior felony convictions, and fired him.


                                                 -2-
The appellant tried to obtain employment at Sonic and Fence Master but could not get a job. The
appellant then began working for a friend by “doing a little work around his mechanical shop.” He
stated that the friend paid him in cash, that he earned about two hundred dollars per week, and that
he worked there for one or two months. The appellant told his first community corrections
supervisor about his job at the shop but did not tell Cindy Cooper.

        The twenty-two-year-old appellant testified that he received a pacemaker in 2001 and was
trying to collect disability payments. He stated that Cooper gave him only Maggie Bible’s telephone
number, that he tried to contact Bible and left four or five messages for her, but that he was never
able to speak with her. He stated that he was not guilty of the recent attempted murder charge and
that he could catch up on his court cost payments. He said that he had always reported to Cooper
as scheduled, that he had never failed a drug test, and that he had completed nineteen hours of
community service. Cooper gave the appellant a list of community service work, but he showed up
late and was not allowed to work. He said he had not done any community service work in the last
few months because “[t]hey got this little board at the front where they have . . . work on it and they
ain’t had no work up there.” He stated that he had two young children with his girlfriend and that
he wanted to remain in the community corrections program.

       On cross-examination, the appellant testified that he and his girlfriend lived in a rented house
and that she paid all the bills because he was unemployed. When the appellant lost his job, he
stopped making his court cost payments and failed to pay anything toward his court costs from April
to August 2006. In September 2006, the appellant’s father gave him one hundred dollars for his
court costs and fines. The appellant acknowledged that because he was unemployed, he had no
excuse for not doing his community service work. He stated that he had not yet applied for disability
payments because he had no health insurance and no doctor would examine him. He said that he
swept floors and straightened up tools in his friend’s shop and that he could not do “hard” work.
While he worked for Lane College, the appellant did yard work and picked up paper.

        Michael Bates, Sr., the appellant’s father, testified that the appellant worked with him at Lane
College part-time. Bates spoke with barber shop owner Willie Flakes, and Flakes said he would hire
the appellant part time to clean around the barber shop. The defense introduced into evidence a letter
from Flakes offering the appellant employment. On cross-examination, Bates testified that the
appellant had not worked full time since December 2005. He stated that he took the appellant to
several places to get a job but that no one would hire him.

        Shatara Williams, the appellant’s girlfriend, testified that she and the appellant had two
children together. She said that she was present when the appellant telephoned Maggie Bible and
that she heard the appellant leave messages for her. On cross-examination, Williams acknowledged
that the appellant worked in the mechanic’s shop for several months.

       The trial court ruled that the appellant had violated the terms of his community corrections
sentence. Specifically, the trial court found that the appellant had violated the sentence “in a
substantial way” by (1) failing to obtain an alcohol and drug assessment; (2) failing to complete eight


                                                  -3-
hours of community service each month; (3) failing to secure full-time employment; and (4) wilfully
failing to pay monthly court costs and fines. The trial court noted that the appellant also had failed
to remain arrest-free but concluded that violation was not substantial because the charge against him
was dismissed. The trial court stated that the appellant had not taken community corrections very
seriously and that he had “basically just showed up twice a month and that’s about it.” The trial
court ordered that the appellant serve his ten-year sentences in confinement with credit for time
served in the program and in jail.

                                            II. Analysis

        The appellant contends that the trial court erred by revoking his community corrections
sentence and ordering him to serve his sentences in confinement because he never missed a meeting
with his community corrections supervisor, never tested positive for drugs, completed almost twenty
percent of his community service work, and had the attempted murder charge dismissed. The State
contends that the appellant clearly violated the terms of his community corrections sentence and,
therefore, that the trial court properly ordered him to serve his sentences in confinement. We agree
with the State.

       Generally, community corrections sentences are governed by the Tennessee Community
Corrections Act of 1985. See Tenn. Code Ann. § 40-36-101. The Act provides as follows:

                      The court shall . . . possess the power to revoke the sentence
               imposed at any time due to the conduct of the defendant or the
               termination or modification of the program to which the defendant
               has been sentenced, and the court may resentence the defendant to
               any appropriate sentencing alternative, including incarceration, for
               any period of time up to the maximum sentence provided for the
               offense committed, less any time actually served in any
               community-based alternative to incarceration.

Tenn. Code Ann. § 40-36-106(e)(4). A trial court may revoke a community corrections sentence
upon finding by a preponderance of the evidence that an offender violated the conditions of his
suspended sentence. See State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991). The trial court’s
revocation of a community corrections sentence will be upheld absent an abuse of discretion. Id.
An abuse of discretion occurs if the record contains no substantial evidence to support the conclusion
of the trial court that a violation of community corrections has occurred. See State v. Gregory, 946
S.W.2d 829, 832 (Tenn. Crim. App. 1997).

        As the trial court noted, the appellant violated the conditions of his community corrections
sentence by failing to obtain an alcohol and drug assessment, failing to maintain full-time
employment, failing to complete eight hours of community service each month, and failing to pay
toward his court costs and fines each month. The appellant does not contest these violations but
instead argues that he should remain in the community corrections program because he met with his


                                                 -4-
supervisor as scheduled, did not test positive for drugs, and completed a portion of his community
service work. However, in light of the violations, it was within the trial court’s discretion to revoke
his community corrections sentence and order that he serve his effective sentence in confinement.

                                          III. Conclusion

       Based upon the record and the parties’ briefs, we affirm the judgment of the trial court.

                                                       ___________________________________
                                                       NORMA McGEE OGLE, JUDGE




                                                 -5-